United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10829
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TYNICE NICOLE HALL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:06-CR-20-2
                       --------------------

Before DEMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Tynice Nicole Hall appeals her conviction following a jury

trial for conspiracy and substantive drug offenses involving

powder and crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846; possession of firearms in furtherance of drug

trafficking crimes, in violation of 18 U.S.C. § 924(c); and

receipt of firearms by a person under felony indictment, in

violation of 18 U.S.C. §§ 924(a)(1)(D) and 922(n).     She first

argues that the evidence was insufficient to support her

conviction.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10829
                                -2-

     Viewed in the light most favorable to the verdict, the

evidence at trial showed that Hall’s residence was used as a

stash house for drugs by her boyfriend, who was the main target

of the investigation.   Police surveillance revealed that Hall’s

boyfriend visited her residence before providing drugs to

cooperating individuals.   Police found large quantities of crack

and powder cocaine inside Hall’s bedroom, where Hall was found

alone on the day of the arrest.   Two loaded firearms, one in

Hall’s dresser and one in a bag near the bed, were also found in

the bedroom in close proximity to the drugs.

     Inside Hall’s kitchen trash bag police found 12 one-kilogram

wrappers and numerous baggies with cocaine residue.   They also

discovered a large quantity of baking soda in the kitchen.

Hall’s clothing tested positive for the presence of cocaine.

Hall showed police several hiding places in the house used to

store cocaine and told the officers how many wrappers were in her

trash and how many rounds were loaded in one of the firearms.

She further gave several incriminating statements to police after

her arrest, admitting that her boyfriend used her home to store

and cook his drugs and conduct drug transactions.

     Based on the evidence presented a rational jury could

conclude that Hall agreed to allow her boyfriend to use her home

as a base of operation for his drug business and knowingly

participated in the conspiracy.   See Jackson v. Virginia, 443
U.S. 307, 319 (1979); United States v. Paul, 142 F.3d 836, 840
                           No. 06-10829
                                -3-

(5th Cir. 1998); United States v. Jaramillo, 42 F.3d 920, 923

(5th Cir. 1995).   The same evidence supporting the conspiracy

conviction is also sufficient to support the conviction for the

underlying substantive drug offenses.     See United States v.

Pompa, 434 F.3d 800, 807 (5th Cir. 2005).     A rational jury could

also conclude that Hall possessed the two loaded firearms in

furtherance of the drug trafficking offenses.     See United States

v. Ceballos-Torres, 218 F.3d 409, 414-15 (5th Cir. 2000).

Because Hall has not briefed the sufficiency of the evidence with

respect to the offense of receipt of firearms by a person under

felony indictment, that issue is deemed abandoned.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Hall next argues that her 360-month sentence for the drug

offenses is unreasonable because it does not comport with the

sentencing factors of 18 U.S.C. § 3553(a).     After United States

v. Booker, 543 U.S. 220 (2005), district courts must consider the

Sentencing Guidelines along with the sentencing factors set forth

in § 3553(a) before imposing a sentence.     United States v. Mares,

402 F.3d 511, 518-19 (5th Cir. 2005).     The district court here

sentenced Hall at the bottom of the guideline range for the drug

offenses and expressly indicated that the sentence was meant to

provide adequate deterrence and promote respect for the law.     The

court also indicated that it had considered all the § 3553(a)

factors.   The court heard numerous witnesses at sentencing and

argument from defense counsel.   The court’s sentencing colloquy
                            No. 06-10829
                                 -4-

indicate that the court considered the § 3553(a) factors and

exercised its discretion to impose a sentence at the bottom of

the guideline range.   Hall has not shown that the sentence is

unreasonable.    See Mares, 402 F.3d at 518-19.

     Finally, Hall argues that the district court failed to make

sufficient findings at sentencing to support an adjustment for

obstruction of justice.   The district court found that Hall had

testified falsely at trial concerning material facts, and it

applied the enhancement due to Hall’s perjury.      Although the

court did not explicitly address each element of perjury, its

finding in light of the immediately preceding discussion with

counsel for the Government and for Hall sufficiently encompassed

the factual findings necessary for perjury.       See United States v.

Dunnigan, 507 U.S. 87, 94-95 (1993); United States v. Creech, 408
F.3d 264, 270 (5th Cir. 2005); U.S.S.G. § 3C1.1.

     AFFIRMED.